
	
		II
		109th CONGRESS
		2d Session
		S. 2989
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2006
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To reform the franchise procedure relating to cable
		  service and video service, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Franchise Reform Act of
			 2006.
		2.State cable and
			 video franchisingPart III of
			 title VI of the Communications Act of 1934 (47 U.S.C. 541 et seq.) is amended
			 by adding at the end the following new section:
			
				630.Franchising
				authority
					(a)State
				commissions designated as franchising authorityThe State
				Commission of each State shall be designated as the franchising authority for
				any state-issued franchise for the provision of cable service or video service
				in that State.
					(b)State
				authorization to provide cable service or video service
						(1)Application for
				franchise
							(A)In
				generalAn entity or person seeking to provide cable service or
				video service in a State shall file an application for a state-issued
				certificate of franchise authority with the State Commission.
							(B)Existing
				franchisesExcept as provided in subsection (c), an entity
				providing cable service or video service under an existing franchise agreement
				with a municipality shall not be subject to the requirement under subparagraph
				(A) with respect to such municipality until such franchise agreement
				expires.
							(2)Notice
							(A)In
				generalNot later than 15 business days after an applicant for a
				state-issued certificate of franchise authority submits an affidavit, a State
				Commission shall notify such applicant whether such affidavit is
				complete.
							(3)AffidavitFor
				purposes of this subsection the term affidavit means an
				application for a state-issued certificate of franchise authority—
							(A)submitted by an
				entity or person;
							(B)signed by such
				person or the officer or general partner of an entity; and
							(C)that
				affirms—
								(i)that such entity
				or person has filed, or will timely file with the Commission all forms required
				by the Commission;
								(ii)that such entity
				or person agrees to comply with all applicable Federal and State statutes and
				regulations;
								(iii)that such
				entity or person agrees to comply with all applicable municipal regulations
				regarding the use and occupation of public rights-of-way in the delivery of
				cable service or video service, including the police powers of the
				municipalities in which the service is delivered;
								(iv)a description of
				the service area footprint to be served within the municipality, if such
				description is applicable, otherwise the municipality to be served by such
				service, including designations of unincorporated areas, which description
				shall—
									(I)be updated by
				such entity or person prior to the expansion of cable service or video service
				to a previously undesignated service area; and
									(II)upon such
				expansion, provide notice to the State Commission of the service area to be
				served by the applicant; and
									(v)the location of
				the principal place of business of such entity or person and the names of the
				principal executive officers of such entity.
								(4)IssuanceNot
				later than 17 business days after a State Commission receives a completed
				affidavit from an applicant, the State Commission shall issue a certificate of
				franchise authority to such applicant.
						(5)Contents of
				certificate of franchise authorityA certificate of franchise
				authority issued by a State Commission shall contain—
							(A)a grant of
				authority to provide cable service or video service as requested in the
				application;
							(B)a grant of
				authority to use and occupy the public rights-of-way in the delivery of that
				service, subject to the laws of the State in which the State Commission is
				located, including the police powers of the municipalities in which the service
				is delivered; and
							(C)a statement that
				the grant of authority to operate a franchise under this section shall be
				subject to lawful operation of cable service or video service by any applicant
				for such authority, or any successor in interest to such applicant.
							(6)Transfer
							(A)In
				generalA certificate of franchise authority issued by a State
				Commission under this section shall be fully transferable to any successor in
				interest to the applicant to which such certificate was initially
				granted.
							(B)NoticeNot
				later than 14 business days after the completion of any transfer under
				subparagraph (A), a notice of transfer shall be filed with each
				relevant—
								(i)State Commission;
				and
								(ii)municipality.
								(7)TerminationA
				certificate of franchise authority issued by a State Commission under this
				section may be terminated by a cable service provider or video service provider
				by submitting a notice of termination to such State Commission.
						(c)Eligibility for
				uniform state-issued franchise
						(1)Prior franchise
				agreementSubject to paragraphs (2) and (3), a cable service
				provider or a video service provider that currently has or had previously
				received a franchise to provide cable service or video service with respect to
				a municipality may not be eligible to seek a state-issued certificate of
				franchise authority under this section as to such municipality until the date
				of expiration of any existing franchise agreement between such provider and
				such municipality.
						(2)Small incumbent
				cable service providers
							(A)In
				generalA cable service provider or video service provider that
				is not an incumbent cable service provider and serves fewer than 40 percent of
				the total cable customers in a particular local franchise area may elect to
				terminate that local franchise and seek a state-issued certificate of franchise
				under subsection (b) by providing written notice to the relevant State
				Commission and any affected municipality not later than 120 days after the date
				of enactment of the Franchise Reform Act of
				2006.
							(B)Termination
				dateAny local franchise terminated in accordance with
				subparagraph (A) shall terminate on the date a State Commission issues a
				state-issued certificate of franchise authority.
							(3)Remittance of
				unpaid franchise fees
							(A)In
				generalA cable service provider that serves fewer than 40
				percent of the total cable customers in a local franchise area and that elects
				under paragraph (2) to terminate an existing local franchise shall be
				responsible for remitting to the affected local franchise authority not later
				than the 91st day after the date the local franchise is terminated any accrued
				but unpaid franchise fees due under the terminated franchise.
							(B)CreditsIf
				a cable service provider has credit remaining from prepaid franchise fees, such
				provider may deduct the amount of the remaining credit from any future fees or
				taxes such provider is required to pay to the municipality, either directly or
				through an appropriate State agency.
							(4)Rule of
				ConstructionFor purposes of this section, a cable service
				provider or video service provider shall be deemed to have or have had a
				franchise to provide cable service or video service in a specific municipality
				if any affiliates, successor, or predecessor entity of such cable or video
				provider has or had a franchise agreement granted by that specific
				municipality.
						(5)DefinitionFor
				purposes of this subsection the terms affiliates, successor, or
				predecessor entity include any entity receiving, obtaining, or
				operating under a municipal cable or video franchise through merger, sale,
				assignment, restructuring, or any other type of transaction.
						(d)Franchise fee
				paid to municipalities
						(1)Fees
							(A)In
				generalA holder of any state-issued certificate of franchise
				authority shall pay each municipality in which such holder provides cable
				service or video service a franchise fee of 5 percent of the gross revenues of
				such holder.
							(B)Unincorporated
				areasThe fee established under subparagraph (A) shall apply to
				any unincorporated area that is annexed by a municipality after the effective
				date of the state-issued certificate of franchise authority.
							(2)Fee
				structure
							(A)TimingA
				franchise fee payable under this subsection shall be paid quarterly, not later
				than 45 days after the end of the quarter for the preceding calendar
				quarter.
							(B)SummaryEach
				payment of a franchise fee under this subsection shall be accompanied by a
				summary explaining the basis for the calculation of such fee.
							(C)Audit
								(i)In
				generalA municipality may review the business records of any
				cable service provider or video service provider to the extent necessary to
				ensure compensation in accordance with this subsection.
								(ii)CostEach
				party to a review under clause (i) shall bear the party's own costs of such
				examination.
								(D)Civil
				actionIf a dispute concerning compensation arises under this
				subsection, a municipality may bring an action in any court of competent
				jurisdiction.
							(3)Recovery of
				feeA holder of a state-issued certificate of franchise authority
				may recover from the customers of such holder any fee imposed by this
				subsection.
						(e)In-kind
				contributions to municipality
						(1)Existing
				franchises
							(A)In
				generalUntil the expiration of an incumbent cable service
				provider's existing franchise agreement with a municipality, a holder of a
				state-issued certificate of franchise authority shall pay each municipality in
				which such holder is offering cable service or video service the same cash
				payments on a per subscriber basis as required by the existing franchise
				agreement of such incumbent cable service provider.
							(B)Report
				requirementEach cable service provider and each video service
				provider shall report quarterly to a municipality the total number of
				subscribers served by such provider within that municipality.
							(C)Amount to be
				paidThe amount paid by a holder of a state-issued certificate of
				franchise authority shall be calculated quarterly by a municipality by
				multiplying the amount of cash payments under the incumbent cable service
				provider's franchise agreement by a number derived by dividing the number of
				subscribers served by a video service provider or cable service provider by the
				total number of video or cable service subscribers in the municipality.
							(D)Timing of
				paymentsAny payments required under this paragraph shall be paid
				quarterly by a holder of a state-issued certificate of franchise authority to a
				municipality not later than 45 days after the end of the quarter for the
				preceding calendar quarter.
							(2)Expiration of
				existing agreements
							(A)In
				generalOn the expiration of an incumbent cable service
				provider's existing franchise agreement with a municipality, a holder of a
				state-issued certificate of franchise authority shall pay—
								(i)each municipality
				in which such holder is offering cable service or video service 1 percent of
				the gross revenues of such holder; or
								(ii)at the election
				of a municipality, the per subscriber fee that was paid to that municipality
				under the expired incumbent cable service provider's agreement, in lieu of
				in-kind compensation and grants.
								(B)TimingAny
				payment under this paragraph shall be paid in the same manner as described in
				paragraph (1)(D).
							(3)Rules of
				constructionAll fees paid to a municipality under this
				subsection—
							(A)shall be paid in
				accordance with sections 531 and 541(a)(4)(B);
							(B)may be used by
				the municipality as allowed by Federal law; and
							(C)may not be
				chargeable as a credit against the franchise fee payments authorized under this
				section.
							(4)Construction of
				serviceUpon the later of 2 years after the date of enactment of
				the Franchise Reform Act of
				2006, or the expiration of the term of any existing franchise
				agreement between a municipality and a cable service provider or video service
				provider, the following services shall continue to be provided by such cable
				service provider or video service provider:
							(A)Institutional
				network capacity, however such term is defined or referred to in the existing
				franchise agreement but generally referring to a private line data network
				capacity for use by the municipality for noncommercial purposes, at the same
				capacity as was provided to the municipality prior to the date of the
				termination, only if the municipality agrees to compensate the cable service
				provider or video service provider for the actual incremental cost of such
				capacity.
							(B)Cable services to
				community public buildings, such as municipal buildings and public schools, to
				the same extent such services were provided immediately prior to the date of
				the termination.
							(5)Future
				provisions of certain servicesUpon the expiration of the period
				described in paragraph (4), any cable service provider or video service
				provider that provides the services described in subparagraphs (A) or (B) of
				paragraph (4) may deduct from the franchise fee to be paid to a municipality an
				amount equal to the actual incremental cost of such services if the
				municipality requires such services after that date.
						(6)Definition of
				cable serviceFor purposes of this subsection, the term
				cable service generally refers to the existing cable drop
				connections to public facilities and the tier of cable service provided
				pursuant to the franchise agreement at the time of the termination of such
				agreement.
						(f)No mandatory
				build-out provisionsA holder of a state-issued certificate of
				franchise authority shall not be required to comply with any mandatory
				build-out provisions.
					(g)Customer
				service standardsA holder of a state-issued certificate of
				franchise authority shall comply with customer service requirements consistent
				with section 76.309(c) of title 47, Code of Federal Regulations, until there
				are 2 or more providers offering service in a municipality, excluding
				direct-to-home satellite service providers.
					(h)Public,
				educational, and governmental access channels
						(1)Provision of
				capacityNot later than 120 days after a request by a
				municipality, a holder of a state-issued certificate of franchise authority
				shall provide such municipality with capacity in the communications network of
				such holder to allow public, educational, and governmental access channels for
				noncommercial programming.
						(2)Number of peg
				channelsA holder of a state-issued certificate of franchise
				authority shall provide no fewer than the same number of public, educational,
				and governmental access channels to a municipality than were provided to such
				municipality under the incumbent cable service provider's franchise agreement
				as of the date of enactment of the Franchise
				Reform Act of 2006.
						(3)Minimum number
				peg channelsIf a municipality had no public, educational, and
				governmental access channels as of the date of enactment of the
				Franchise Reform Act of 2006, a
				cable service provider or video service provider shall furnish—
							(A)up to 3 public,
				educational, and governmental channels for a municipality with a population of
				at least 50,000; and
							(B)up to 2 public,
				educational, and governmental channels for a municipality with a population of
				less than 50,000.
							(4)Nonutilization
				of peg channels
							(A)In
				generalAny public, educational, and governmental channel
				provided pursuant to this subsection that is not utilized by a municipality for
				at least 8 hours a day shall no longer be made available to such municipality,
				but may be programmed at the discretion of a cable service provider or video
				service provider.
							(B)Return of peg
				channel
								(i)In
				generalAt such time as a municipality can certify to a cable
				service provider or video service provider that a schedule for at least 8 hours
				of daily programming exists, such cable service provider or video service
				provider shall restore any channel previously reprogrammed under subparagraph
				(A).
								(ii)LimitationA
				cable service provider or video service provider shall be under no obligation
				to carry on a basic or analog tier any channel restored under clause
				(i).
								(5)Additional
				channel capacityIn the event a municipality has not utilized the
				minimum number of access channels as permitted by paragraph (3), access to that
				additional channel capacity shall be provided to a municipality not later than
				90 days after written notice from such municipality, if the municipality meets
				the following standards:
							(A)If a municipality
				has 1 active public, educational, and governmental channel and wishes to
				activate an additional public, educational, and governmental channel, such
				active channel must be substantially utilized. A channel under this
				subparagraph shall be considered to be substantially utilized when 12 hours are
				programmed on that channel each calendar day.
							(B)At least 40
				percent of the 12 hours of programming required under subparagraph (A) for each
				business day on average over each calendar quarter shall be non repeat
				programming. Non repeat programming shall include the first 3 video-castings of
				a program.
							(C)(i)If a municipality is
				entitled to 3 public, educational, and governmental channels under paragraph
				(3) and has in service 2 active public, educational, and governmental channels,
				each of the 2 active channels must be substantially utilized.
								(ii)A channel under this subparagraph
				shall be considered to be substantially utilized when—
									(I)12 hours are programmed on each channel
				each calendar day; and
									(II)at least 50 percent of the 12 hours of
				programming for each business day on average over each calendar quarter is non
				repeat programming for 3 consecutive calendar quarters.
									(6)Operational
				responsibility
							(A)In
				generalThe operation of any public, educational, and
				governmental access channel provided pursuant to this subsection shall be the
				responsibility of the municipality receiving the benefit of such channel, and
				the holder of a state-issued certificate of franchise authority bears only the
				responsibility for the transmission of such channel.
							(B)ConnectivityA
				holder of a state-issued certificate of franchise authority shall be
				responsible for providing the connectivity to each public, educational, and
				governmental access channel distribution point up to the first 200 feet.
							(7)Additional
				responsibilities and municipality
							(A)In
				generalEach municipality shall ensure that all transmissions,
				content, or programming to be transmitted over a channel or facility by a
				holder of a state-issued certificate of franchise authority is provided or
				submitted to the cable service provider or video service provider in a manner
				or form that is capable of being accepted and transmitted by such
				provider.
							(B)Other
				requirementsAny transmission, content, or programming
				transmitted in accordance with the requirements of subparagraph (A) shall be
				transmitted—
								(i)without
				requirement for additional alteration or change in the content by a cable
				service or video service provider over the particular network of such provider;
				and
								(ii)in a manner
				compatible with the technology or protocol utilized by such provider to deliver
				services.
								(8)Interconnection
							(A)In
				generalTo the maximum extent that is technically feasible, a
				holder of a state-issued certificate of franchise authority and an incumbent
				cable service provider shall use reasonable efforts to interconnect the cable
				or video systems of each for the purpose of providing public, educational, and
				governmental programming.
							(B)Methods of
				connectionInterconnection under this paragraph may be
				accomplished by direct cable, microwave link, satellite, or any other
				reasonable method of connection.
							(C)Requirement of
				good faithA holder of a state-issued certificate of franchise
				authority and incumbent cable service providers shall each negotiate in good
				faith with the other and the incumbent cable service provider may not withhold
				interconnection of public, educational, and governmental channels.
							(9)Jurisdiction of
				courtsA court of competent jurisdiction shall have exclusive
				jurisdiction to enforce any requirement under this subsection.
						(i)Nondiscrimination
				by municipality
						(1)Public
				right-of-way
							(A)In
				generalA municipality shall—
								(i)allow a holder of
				a state-issued certificate of franchise authority to install, construct, and
				maintain a communications network within a public right-of-way; and
								(ii)provide such
				holder with open, comparable, nondiscriminatory, and competitively neutral
				access to the public right-of-way.
								(B)LimitationAll
				use of a public right-of-way by a holder of a state-issued certificate of
				franchise authority is nonexclusive and subject to subsection (j).
							(2)NondiscriminationA
				municipality may not discriminate against a holder of a state-issued
				certificate of franchise authority regarding—
							(A)the authorization
				or placement of a communications network in a public right-of-way;
							(B)access to a
				building; or
							(C)the term of any
				municipal utility pole attachment.
							(j)Municipal
				police power; other authority
						(1)Police
				powers
							(A)In
				generalA municipality may enforce police power-based regulations
				in the management of any public right-of-way that applies to a holder of a
				state-issued certificate of franchise authority within the municipality.
							(B)Extent of
				public powerA municipality may enforce police power-based
				regulations in the management of the activities of the holder of a state-issued
				certificate of franchise authority to the extent that such regulations are
				reasonably necessary to protect the health, safety, and welfare of the
				public.
							(C)Competitively
				neutral enforcementAny police power-based regulation of a holder
				of a state-issued certificate of franchise authority's use of the public
				right-of-way—
								(i)shall be
				competitively neutral; and
								(ii)may not be
				unreasonable or discriminatory.
								(D)Other
				limitationsA municipality may not require that a holder of a
				state-issued certificate of franchise authority—
								(i)locate a business
				office in the municipality;
								(ii)file reports and
				documents with the municipality that are not required by Federal or State law
				and that are not related to the use of the public right-of-way, except that the
				municipality may request, and shall keep confidential, maps and records
				maintained by the holder in the ordinary course of business for purposes of
				locating the portions of the communications network of such holder that occupy
				public rights-of-way;
								(iii)provide the
				municipality with any information concerning the capacity or technical
				configuration of the facilities of such holder;
								(iv)provide for
				inspection the business records of such holder except to extent permitted under
				subsection (d)(2);
								(v)seek approval of
				transfers of ownership or control of the business of such holder, except that a
				municipality may require that such holder maintain a current point of contact
				and provide notice of a transfer within a reasonable time;
								(vi)that is
				self-insured under the provisions of State law, obtain insurance or bonding for
				any activities within the municipality, except that a self-insured holder shall
				provide substantially the same defense and claims processing as a non
				self-insured holder; and
								(vii)possess a bond
				for any work consisting of aerial construction, except that a reasonable bond
				may be required of a holder that cannot demonstrate a record of at least 4
				years' performance of work in any municipal public right-of-way free of
				currently unsatisfied claims by the municipality for damage to the
				right-of-way.
								(2)Construction
				permits
							(A)In
				generalA municipality may require the issuance of a construction
				permit, without cost, to a holder of a state-issued certificate of franchise
				authority that is locating facilities in or on a public right-of-way in that
				municipality.
							(B)TermsThe
				terms of any permit required under subparagraph (A) shall be consistent with
				other construction permits issued by a municipality to other persons excavating
				in a public right-of-way.
							(3)Processing of
				requests
							(A)In
				generalIn the exercise of any lawful regulatory authority
				possessed by a municipality, such municipality shall promptly process all valid
				and administratively complete applications submitted by a holder of a
				state-issued certificate of franchise authority for a permit, license, or
				consent to—
								(i)excavate;
								(ii)set
				poles;
								(iii)locate
				lines;
								(iv)construct
				facilities;
								(v)make
				repairs;
								(vi)affect traffic
				flow; or
								(vii)obtain zoning
				or subdivision regulation approvals or other similar approvals.
								(B)Reasonable
				effort requiredA municipality shall make every reasonable effort
				not to delay or unduly burden a holder of a state-issued certificate of
				franchise authority in the timely conduct of the business of such
				holder.
							(4)EmergencyIf
				there is an emergency necessitating response work or repair, a holder of a
				state-issued certificate of franchise authority may begin such repair or
				emergency response work or take any other action required under the
				circumstances without prior approval from the affected municipality, if the
				holder of a state-issued certificate of franchise authority—
							(A)notifies the
				municipality as promptly as possible after beginning the work; and
							(B)later obtains any
				approval required by a municipal ordinance applicable to emergency response
				work.
							(5)no review of
				police powersNo State Commission, State agency, or Federal
				agency shall have jurisdiction to review any police power-based regulation or
				ordinance adopted by a municipality to manage the public rights-of-way in such
				municipality.
						(k)Municipal
				authority
						(1)LimitationIn
				addition to any authority exercised, permitted, or established under subsection
				(j) with respect to public rights-of-way located in a municipality, the
				authority of a municipality to regulate a holder of a state-issued certificate
				of franchise authority is limited to—
							(A)requiring that
				any holder who is providing cable service or video service within the
				municipality register with the municipality and maintain a point of
				contact;
							(B)establishing
				reasonable guidelines regarding the use of public, educational, and
				governmental access channels; and
							(C)requiring a
				holder to submit reports to the Commission on the customer service standards
				referred to in subsection (g), if such holder—
								(i)is subject to
				such standards; and
								(ii)has continued
				and unresolved customer service complaints indicating a clear failure on the
				part of such holder to comply with such standards.
								(l)Discrimination
				prohibited
						(1)PurposeThe
				purpose of this subsection is to prevent discrimination among potential
				residential subscribers by holders of a state-issued certificate of franchise
				authority.
						(2)Income not a
				factorA cable service provider or video service provider that is
				a holder of a state-issued certificate of franchise authority may not deny
				access to cable or video service to any group of potential residential
				subscribers because of the income of the residents in the local area in which
				such group resides.
						(3)Enforcement
							(A)ProceedingsAny
				person affected by this subsection may seek enforcement of the requirements
				described in paragraph (2) by initiating a proceeding with the State Commission
				in which such person is located.
							(B)Rule of
				constructionA municipality may be considered an affected person
				for purposes of this subsection.
							(4)Safe
				harborA holder of a state-issued certificate of franchise
				authority—
							(A)shall be provided
				a reasonable period of time to become capable of providing cable service or
				video service to all households within a designated franchise area; and
							(B)may satisfy the
				requirements of this subsection through the use of an alternative technology
				that provides comparable content, service, and functionality.
							(5)LimitationsNotwithstanding
				any provision of this subsection, a State Commission has the authority—
							(A)to make the
				determination regarding the comparability of the technology and the service
				provided under paragraph (4); and
							(B)to monitor the
				deployment of cable services, video services, or alternate technology.
							(m)Compliance
						(1)Court
				order
							(A)In
				generalIf a holder of a state-issued certificate of franchise
				authority is found by a court of competent jurisdiction to be in noncompliance
				with any requirement of this section, the court shall order such holder, within
				a specified reasonable period of time, to cure such noncompliance.
							(B)Failure to
				complyIf a holder of a state-issued certificate of franchise
				authority fails to comply with any court order issued under subparagraph (A)
				such holder shall be subject to such penalties as the court shall reasonably
				impose, including revocation of the state-issued certificate of franchise
				authority granted under this section.
							(2)PartiesA
				municipality within which a holder of a state-issued certificate of franchise
				authority offers cable service or video service shall be an appropriate party
				in any civil action brought under this section.
						(n)Rules of
				constructionNothing in this section shall be interpreted or
				construed—
						(1)to prevent a
				voice provider, cable service provider, video service provider, or municipality
				from—
							(A)seeking
				clarification of any right or obligation that such voice provider, cable
				service provider, video service provider, or municipality may be entitled to
				under any other Federal law; or
							(B)exercising any
				right or authority under any other Federal or State law; or
							(2)to limit the
				ability of a municipality under existing law to receive compensation for use of
				the public rights-of-way from any entity determined not to be subject to all or
				part of this section, including any provider of Internet protocol cable or
				video services, unless such payments are expressly prohibited by other Federal
				law.
						(o)Commission to
				act if State will notIf a State Commission fails to carry out
				any of its responsibilities under this section, the Commission shall—
						(1)issue an order
				preempting the authority of the State Commission to carry out such
				responsibilities; and
						(2)assume exclusive
				authority to carry out such responsibilities.
						(p)DefinitionsIn this section, the following definitions
				shall apply:
						(1)Actual
				incremental costThe term
				actual incremental cost means only current out-of-pocket
				expenses for labor, equipment repair, equipment replacement, and tax expenses
				directly associated with the labor or the equipment of a cable or video service
				provider that is necessarily and directly used to provide what were, under a
				superseded franchise, in-kind services, exclusive of any profit or overhead
				such as depreciation, amortization, or administrative expense.
						(2)Cable
				serviceExcept as otherwise
				provided in this section, the term cable service has the same
				meaning as in section 602.
						(3)Cable service
				providerThe term
				cable service provider means any person who provides cable
				service.
						(4)Communications
				networkThe term
				communications network means a component or facility that
				is—
							(A)wholly or partly, physically located within
				a public right-of-way; and
							(B)used to provide video programming, cable,
				voice, or data services.
							(5)FranchiseThe term franchise means an
				initial authorization, or renewal of an authorization, issued by a franchising
				authority, regardless of whether such authorization is designated as a
				franchise, permit, license, resolution, contract, certificate, agreement, or
				otherwise, that authorizes the construction and operation of a cable or video
				services network in the public rights-of-way.
						(6)Gross
				revenues
							(A)In
				generalThe term gross
				revenues—
								(i)means all consideration of any kind or
				nature including cash, credits, property, and in-kind contributions (services
				or goods) derived by a holder of a state-issued certificate of franchise
				authority from the operation by such holder of the network of such holder to
				provide cable service or video service within a municipality; and
								(ii)includes all consideration paid to a holder
				of a state-issued certificate of franchise authority and the affiliates of such
				holder (to the extent either is acting as a provider of a cable service or
				video service as authorized by this section), including—
									(I)all fees charged
				to subscribers for any and all cable service or video service provided by the
				holder of a state-issued certificate of franchise authority;
									(II)any fee imposed
				on the holder of a state-issued certificate of franchise authority by this
				section that is passed through and paid by subscribers (including the franchise
				fee set forth in this section); and
									(III)compensation
				received by the holder of a state-issued certificate of franchise authority or
				the affiliates of such holder that is derived from the operation of the holder
				of a state-issued certificate of franchise authority's network to provide cable
				service or video service with respect to commissions that are paid to the
				holder of a state-issued certificate of franchise authority as compensation for
				promotion or exhibition of any products or services on the holder of a
				state-issued certificate of franchise authority's network, such as a home
				shopping or a similar channel, subject to subparagraph (E)(v);
									(B)Compensation
				arrangements
								(i)In
				generalThe term gross revenue also includes a pro
				rata portion of all revenue derived by a holder of a state-issued certificate
				of franchise authority or the affiliates of such holder pursuant to
				compensation arrangements for advertising derived from the operation of the
				holder of a state-issued certificate of franchise authority's network to
				provide cable service or the video service within a municipality, subject to
				subparagraph (E)(iii).
								(ii)AllocationAny
				allocation made under clause (i) shall be based on the number of subscribers in
				a municipality divided by the total number of subscribers in relation to the
				relevant regional or national compensation arrangement.
								(C)Advertising
				CommissionsFor purposes of this paragraph, advertising
				commissions paid to third parties shall not be netted against advertising
				revenue included in gross revenue.
							(D)Revenue from an
				affiliate
								(i)In
				generalRevenue of an affiliate of a holder of a state-issued
				certificate of franchise authority derived from the affiliate's provision of
				cable service or video service shall be gross revenue to the extent the
				treatment of such revenue as revenue of the affiliate and not of a holder of a
				state-issued certificate of franchise authority has the effect (whether
				intentional or unintentional) of evading the payment of fees which would
				otherwise be paid to a municipality.
								(ii)LimitationIn
				no event shall revenue of an affiliate be gross revenue to a holder of a
				state-issued certificate of franchise authority if such revenue is otherwise
				subject to fees to be paid to a municipality.
								(E)ExceptionsThe
				term gross revenues does not include—
								(i)any revenue not
				actually received, even if billed, such as bad debt;
								(ii)non cable
				services or non video services revenues received by any affiliate or any other
				person in exchange for supplying goods or services used by a holder of a
				state-issued certificate of franchise authority to provide cable service or
				video service;
								(iii)refunds,
				rebates, or discounts made to subscribers, leased access providers,
				advertisers, or a municipality;
								(iv)any revenues
				from services classified as non cable service or non video service under any
				other Federal law, including—
									(I)revenue received
				from telecommunications services;
									(II)revenue received
				from information services (but not excluding cable services or video services);
				and
									(III)any other
				revenues attributed by a holder of a state-issued certificate of franchise
				authority to non cable service or non video service in accordance with any
				rules, regulations, standards, or orders of the Commission;
									(v)any revenue paid
				by subscribers to home shopping programmers directly from the sale of
				merchandise through any home shopping channel offered as part of the cable
				services or video services, but not excluding any commissions that are paid to
				a holder of a state-issued certificate of franchise authority as compensation
				for promotion or exhibition of any products or services on the holder of a
				state-issued certificate of franchise authority's network, such as a home
				shopping or a similar channel;
								(vi)the sale of
				cable services or video services for resale in which the purchaser is required
				to collect fees under this section from the purchase customer;
								(vii)the provision
				of cable services or video services to customers at no charge, as required or
				allowed by this section, including the provision of cable services or video
				services to—
									(I)public
				institutions;
									(II)public schools;
				or
									(III)other
				governmental entities;
									(viii)any tax of
				general applicability—
									(I)imposed upon a
				holder of a state-issued certificate of franchise authority or upon subscribers
				by a city, State, Federal, or any other governmental entity; and
									(II)required to be
				collected by a holder of a state-issued certificate of franchise authority and
				remitted to the taxing entity (including sales and use tax, gross receipts tax,
				excise tax, utility users tax, public service tax, communication taxes, and
				fees not imposed by this section);
									(ix)any forgone
				revenue from a holder of a state-issued certificate of franchise authority's
				provision of free or reduced cost cable services or video services to any
				person including employees of the holder of a state-issued certificate of
				franchise authority, to the municipality, public institutions, or other
				institutions as allowed in this section, if, however, the holder of a
				state-issued certificate of franchise authority chooses not to receive such
				foregone revenue in exchange for trades, barters, services, or other items of
				value such foregone revenue shall be included in gross revenue;
								(x)sales of capital
				assets or sales of surplus equipment that is not used by a purchaser to receive
				cable services or video services from a holder of a state-issued certificate of
				franchise authority;
								(xi)directory or
				Internet advertising revenue, including revenue derived from—
									(I)yellow
				pages;
									(II)white
				pages;
									(III)banner
				advertisement; and
									(IV)electronic
				publishing; and
									(xii)reimbursement
				by programmers of marketing costs incurred by a holder of a state-issued
				franchise for the introduction of new programming that exceeds the actual costs
				of such programming.
								(F)Rule of
				constructionFor purposes of this paragraph, a provider's network
				consists solely of the optical spectrum wavelengths, bandwidth, or other
				current or future technological capacity used for the transmission of video
				programming over wireline directly to subscribers within the geographic area
				within a municipality as designated by the provider in its franchise.
							(7)Incumbent cable
				service providerThe term incumbent cable service
				provider means the cable service provider serving the largest number of
				cable subscribers in a particular local franchise area on the date of enactment
				of the Franchise Reform Act of
				2006.
						(8)Public
				right-of-wayThe term public right-of-way means
				the area on, below, or above a public roadway, highway, street, public
				sidewalk, alley, waterway, or utility easement in which a municipality has an
				interest.
						(9)Video
				programmingThe term video programming means
				programming provided by, or generally considered comparable to programming
				provided by, a television broadcast station, as set forth in section
				602.
						(10)Video
				serviceThe term video service—
							(A)means video
				programming services provided through wireline facilities located at least in
				part in the public right-of-way without regard to delivery technology,
				including Internet protocol technology; and
							(B)does not include
				any video service provided by a commercial mobile service provider.
							(11)Video service
				providerThe term video service provider—
							(A)means a video
				programming distributor that distributes video programming services through
				wireline facilities located at least in part in the public right-of-way without
				regard to delivery technology; and
							(B)does not include
				a cable service
				provider.
							.
		
